Citation Nr: 0204808	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to July 
1945 and from October 1950 to June 1952.  He died in August 
1991.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.  The appellant appealed, and testified at 
a personal hearing in June 1998 before the undersigned Member 
of the Board.  In November 1999, the Board denied the claim 
as not well grounded.

Following the Board's November 1999 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  While her case was pending at  the Court, the VA's 
Office of General Counsel filed a Motion requesting that the 
Court vacate the Board's decision and remand the appellant's 
claim for readjudication.  In March 2001, the Court issued an 
Order vacating the December 1999 Board decision.  


FINDINGS OF FACT

1.  The veteran died in August 1991, while hospitalized at 
Tahlequah City Hospital. 

2.  Tahlequah City Hospital is not a VA facility.

3.  The preponderance of the evidence is against the claim 
that the veteran died as a result of an injury, or 
aggravation of an injury, attributable to VA hospitalization 
or medical treatment.


CONCLUSION OF LAW

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is not 
established.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board initially notes that in November 2000, 
representatives of the Secretary of Veterans Affairs (the 
Secretary) filed with the Court a Motion for Remand and for a 
Stay of Proceedings, asserting that a remand was required due 
to the recent enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  
In March 2001, the Court granted the motion, vacated the 
Board's November 1999 decision, and remanded the case to the 
Board.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2001).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, and the Board finds that VA's duties have 
been fulfilled, and that no further assistance or development 
is required.  

First, VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the RO's November 1996 decision that the 
evidence did not show that the criteria for DIC benefits 
under 38 U.S.C.A. § 1151 had been met.  That is the key issue 
in this case, and the rating decision, as well as the 
statement of the case (SOC), informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and the SOC sent to the appellant informed her of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable evidence not of record that might aid her 
claim or that might be pertinent to the basis for the denial 
of the claim.  The RO has obtained both VA and non-VA 
treatment records, as well as a VHA opinion.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  38 U.S.C.A. § 1151 

The appellant claims entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1151.  In essence, she maintains 
that the veteran's death could have been prevented or delayed 
if the VAMC had administered appropriate treatment in a 
timely manner.  A review of her oral and written testimony 
shows that she argues that the veteran's death was caused or 
hastened by inadequate and/or negligent medical care at the 
Muskogee, Oklahoma VA Medical Center (VAMC) between 1983 and 
March 1991.  Specifically, she argues that VA either 
misdiagnosed or failed to treat the veteran for four 
conditions: lung cancer, diabetes, hepatitis B and pancreatic 
cancer.  With regard to lung cancer, she argues that VA 
failed to treat the veteran for a spot on his lung and that 
the veteran later developed lung cancer due to this lack of 
treatment.  With regard to diabetes, she argues that VA never 
determined that the veteran was diabetic, and that he would 
have lived longer if he had received proper treatment for 
diabetes.  With regard to hepatitis B, she argues that the 
veteran contracted hepatitis B at a VA facility because it 
was the only place he was receiving medical treatment, 
including blood work, for years prior to his diagnosis of 
hepatitis B in 1991, and that this condition hastened his 
death.  In this regard, she asserts that she was told by 
individuals at the local department of health that "it was a 
known fact that they had a lot of [hepatitis B] at the VA 
hospital"; however, the appellant said that the health 
department officials said that they would deny having made 
that statement if she ever repeated it.  Fourth, the 
appellant argues that the VA never diagnosed pancreatic 
cancer, and that it was only diagnosed once the veteran 
sought private medical treatment.  She asserts that she was 
essentially told by private physicians in 1991 that the 
veteran had had pancreatic cancer for a long time.  Finally, 
she says that the veteran had a stroke due to an acute drug 
reaction; that the VA repeatedly canceled or failed to 
provide necessary diagnostic procedures; and that she and the 
veteran often did not understand VA physicians' instructions 
because the VA physicians were not native English speakers.  

The Board initially notes that in February 1996, the RO 
received the appellant's claim for compensation for DIC 
benefits under 38 U.S.C.A. § 1151.  In November 1996, the RO 
denied the claim on the basis of the criteria set forth in 38 
U.S.C.A. § 1151, and in the provisions of 38 C.F.R. § 3.358, 
which were then in effect.  At that time, 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.358 allowed compensation for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  

Congress subsequently amended section 1151 to reincorporate a 
fault requirement, however, Congress specifically provided 
that the amendments to 38 U.S.C.A. § 1151 would be applicable 
to all claims filed on or after October 7, 1997.  Pub. L. No. 
104-21, § 422(a), 110 Stat. 2926 (1996).  As the appellant 
filed her claim prior to that date, this version of the 
amended regulation does not apply, and Board will consider 
the appellant's claim without regard to fault or negligence 
of VA.  See Brown v. Gardner, 115 S.Ct. 552 (1993); Jones v. 
West, 12 Vet. App. 460, 463 (1999); VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).

When any veteran suffers an injury or aggravation of an 
injury as a result of VA hospitalization, or medical or 
surgical treatment, and such injury or aggravation results in 
additional disability to the veteran, compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (as in effect prior to 
October 7, 1997).

VA's General Counsel has held that for claims filed prior to 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 apply 
to VA's failure to diagnose and/or treat a pre-existing 
condition.  Disability or death due to a pre-existing 
condition may be found to have occurred "as a result of" VA 
treatment only if "a physician exercising the degree of skill 
or care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death."  VAOPGCPREC 5-2001, 66 Fed. Reg. 
33,309-33,313 (2001).

The factual elements necessary to support a claim under 
section 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant. As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  Id.

In determining that additional disability exists, the 
following considerations will govern: (1) the physical 
condition immediately prior to the disease or injury will be 
compared with the subsequent physical condition resulting 
from the disease or injury; as applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve; and (2) 
compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which hospitalization was authorized.  38 C.F.R. § 
3.358(b) (as in effect prior to October 7, 1997).

In determining whether such additional disability resulted 
from a disease or an injury, or aggravation, as a result of 
hospitalization, medical or surgical treatment, the following 
considerations will govern: (1) it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury (or aggravation) and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury (or aggravation); and (3) compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c) (as in 
effect prior to October 7,1997).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as a result of having 
submitted to an examination, medical or surgical treatment, 
hospitalization or the pursuit of a course of vocational 
rehabilitation under any law administered by the Department 
of Veterans Affairs and not the result of his (or her) own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation will be awarded for 
such disease, injury, aggravation, or death as if such 
condition were service connected.  See 38 C.F.R. § 3.800 
(2001).

VA outpatient treatment and hospital reports, dated between 
1983 and March 1991, show that the veteran was treated for a 
wide variety of symptoms, to include pulmonary, 
musculoskeletal, abdominal and gastrointestinal complaints.  
He received treatment for chest pain as early as 1983, and 
was eventually diagnosed with heart disease.  In March 1989, 
he was admitted with atypical chest pain and rib pain.  At 
that time, an X-ray report revealed a "nodular density in 
the right mid-lung field, stable since 1985, uncalcified."  
A VA hospital report, dated in February 1991, shows that the 
veteran was treated for cholelithiasis with acute 
cholecystitis.  These hospital reports note a history of 
coronary artery disease and peptic ulcer disease, as well as 
a history of smoking one pack-per-day for 50 years, with 
cessation of smoking in 1985.  An echogram of the abdomen 
revealed a pancreas of normal size, shape and echogenic 
characteristics.  The impression was that the veteran had at 
least one gall stone, with a slightly dilated bile duct, 
cause undetermined.  Test results, dated in March 1991, were 
positive for the hepatitis B antibody.  

Reports from D. L. Schneider, D.O, and Thomas A. Ward, D.O., 
dated between May and August of 1991, indicate that the 
veteran was admitted to Tahlequah City Hospital  (TCH) with a 
variety of symptoms on several occasions.  His principal 
diagnoses included cardiopulmonary arrest, probable pulmonary 
embolus, right infra-hilar lung mass with recurrent pleural 
effusion, probable carcinoma, status post biopsy of 
pancreatic head mass with gastrojejunostomy (probable 
carcinoma), coronary artery disease with angina, non-insulin 
dependent diabetes mellitus, and resolving hepatitis B.  

The veteran's death certificate shows that he died in August 
1991, while hospitalized at TCH.  The immediate cause of the 
veteran's death, as listed on the death certificate, was 
acute cardiopulmonary failure, due to or as a consequence of 
pulmonary embolus due to or as a consequence of lung and 
pancreatic cancer.  Non-insulin dependent diabetes mellitus 
was listed as a condition which contributed to death. 

The claims files contain an opinion from Diane Johnston, 
M.D., a staff physician at the Muskogee VAMC (VA outpatient 
treatment reports show that Dr. Johnston was one of the 
veteran's treating physicians).  Dr. Johnston summarized the 
veteran's VA treatment and concluded that the evidence did 
not support the appellant's claim.  The Board points out 
that, given the nature of this claim and the fact that Dr. 
Johnston was one of the veteran's treating physicians, it has 
not considered Dr. Johnston's October 1996 opinion in 
arriving at its decision.  

A letter from Dr. Ward, dated in August 1998, summarizes the 
veteran's treatment at TCH between April and May of 1991.  
Dr. Ward states that the veteran had had hepatitis B for 
several weeks or months prior to being admitted to TCH.  He 
also stated that none of the veteran's illnesses (carcinoma 
of the lung and pancreas, gallstones, obstructed common duct 
and hepatitis B) occur acutely. 

In April 1999, the Board requested a VHA opinion.  See 
38 C.F.R. § 20.901.  The Board noted the appellant's 
allegations of inadequate care, and requested an opinion at 
to whether it was at least as likely as not that the cause of 
the veteran's death was hastened as a result of VA treatment.  

In response to the Board's April 1999 request, a letter was 
received from Donald E. Shaffer, M.D., acting chief of staff 
at the Dayton VAMC, dated in June 1999.  Dr. Shaffer 
indicated that he was forwarding a report from Agaram 
Suryaprasad, M.D., a subspecialist in cardiovascular diseases 
on the staff of the Dayton VAMC.  The report shows that the 
physician stated that he had reviewed the veteran's file, and 
he provided a summary of the veteran's medical history.  He 
noted that outpatient treatment reports from the Muskogee 
VAMC showed a stable nodular density in the right mid-lung 
since 1985.  He also noted that the veteran had a history of 
coronary disease dating back to 1980, a cerebrovascular 
accident in 1985, and diabetes dating back to 1986.  The 
physician stated that the veteran may have sustained a 
pulmonary embolus which explained his death, however, it was 
also possible that the veteran's death may have been due to 
coronary disease, although this was less likely.  He 
concluded that there was no documentation in the chart to 
support claims of neglect in the veteran's care at the 
Muskogee VAMC.  The physician further stated:

[I]t is perplexing to note that at the 
time of cholecystectomy at the Tahlequah 
City Hospital, there was no note made of 
a mass in the head of the pancreas.  
Expert opinion by a gastroenterologist 
and a specialist in pulmonary medicine 
might clarify many issues in the 
appropriateness of his care at Talequah 
City Hospital.  

The Board finds that the evidence does not warrant 
compensation for death based on VA treatment.  In Dr. Ward's 
August 1998 letter, he states that the veteran had had 
hepatitis B for several weeks or months prior to being 
admitted to TCH in April 1991.  However, hepatitis B is not 
mentioned on the death certificate, Dr. Ward did not link 
hepatitis B to the veteran's death, and there is no other 
competent opinion of record linking hepatitis B to the 
veteran's death.  Although Dr. Ward's letter notes that none 
of the veteran's illnesses (carcinoma of the lung and 
pancreas, gallstones, obstructed common duct, and hepatitis 
B) "occur acutely," he does not indicate that he had 
reviewed the veteran's VA medical files, nor does he assert 
that VA failed to timely diagnose, or properly treat, any of 
these conditions.  In summary, there is no competent opinion 
of record to show that the veteran's death was due to an 
injury or aggravation of an injury as a result of VA 
hospitalization, or medical or surgical treatment, or that VA 
failed to timely diagnose or properly treat the veteran, and 
that such failure directly caused increased disability or 
death.  See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(as in effect prior to October 7, 1997); VAOPGCPREC 5-2001.  
In this regard, the June 1999 VA opinion shows that the 
physician concluded that there was no documentation in the 
chart to support claims of neglect in the veteran's care at 
the Muskogee VAMC, and he indicated that the veteran may have 
received inappropriate care at TCH.  However, TCH is not a VA 
facility, and any deficiency in the care afforded the veteran 
at TCH therefore cannot serve as a basis for a grant of 
compensation under 38 U.S.C.A. § 1151.  Accordingly, the 
preponderance of the evidence is against the claim, and it 
must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of her assertion that the 
veteran's death was caused or hastened due to VA treatment, 
to include misdiagnosis, or a failure to treat, hepatitis B, 
diabetes, and pancreatic and lung conditions.  With regard to 
hepatitis B, as previously stated, there is no competent 
opinion linking this condition to the cause of the veteran's 
death.  In addition, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation under 38 U.S.C.A. § 1151 is not warranted. As 
such, the Board finds no reasonable basis upon which to 
predicate a grant the benefit sought on appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

